Citation Nr: 0033689	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-14 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis, left 
hand.

2.  Entitlement to service connection for arthritis, right 
hand.

3.  Entitlement to service connection for peripheral 
arthritis, claimed as spondyloarthropathy.

4.  Entitlement to assignment of a higher (compensable) 
rating for dysthymia.

5.  Entitlement to assignment of an increased rating for 
status post intraocular lens implant, with a history of 
uveitis and glaucoma, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from January 1984 to 
April 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The issues of entitlement to service connection for 
arthritis, left hand, entitlement to service connection for 
arthritis, right hand, and entitlement to service connection 
for peripheral arthritis, claimed as spondyloarthropathy, are 
addressed in the decision below.  The issues of entitlement 
to assignment of a higher (compensable) rating for dysthymia, 
and entitlement to assignment of an increased rating for 
status post intraocular lens implant, with a history of 
uveitis and glaucoma, currently rated as 30 percent 
disabling, are addressed in the REMAND, following the ORDER 
in this decision.
  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence of record is negative for any 
current clinical findings of arthritis.


CONCLUSIONS OF LAW

1.  Arthritis of the left hand was not incurred or aggravated 
by active military service.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000). 

2.  Arthritis of the right hand was not incurred or 
aggravated by active military service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000). 

3.  Peripheral arthritis, claimed as spondyloarthropathy, was 
not incurred or aggravated by active military service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
arthritis of the hands, as well as for peripheral arthritis, 
which was originally claimed as spondyloarthropathy.  He 
maintains that he has constant pain in his hands, knees and 
back.

As a preliminary matter, the Board notes that effective 
November 9, 2000, Congress enacted the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with several VA examinations.  
As such, the Board finds that the duty to assist has been 
complied with, and the Board will proceed with appellate 
disposition.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A review of the post-service medical evidence of record 
reveals the following.  In a July 1998 VA joints examination, 
the veteran reported that about 10 years prior, he developed 
back pain and pain in both hands.  He stated that he had 
consulted a rheumatologist.  He indicated that sometimes the 
pain was worse than other times.  X-rays of both hands, 
lumbosacral spine, and knees were within normal limits.  
There was no evidence of arthritis or any traumatic 
pathology.  The diagnosis was normal hands and normal lumbar 
spine.  

In a January 1999 rating decision, the RO denied the 
veteran's claims for service connection for arthritis of the 
hands and peripheral arthritis (claimed as 
spondyloarthropathy) on the basis that there was no evidence 
of a current disability.  The RO notified the veteran by 
letter dated in January 1999 of the reasons for the denial.  
The RO informed the veteran that in order to grant his 
claims, there must be medical evidence that the condition 
exists and that there is a possible relationship between the 
claimed disorder and military service.  The veteran did not 
submit any additional medical evidence, and he did not 
indicate that he was currently receiving any treatment for 
arthritis.  The veteran disagreed with the January 1999 
rating decision, and initiated this appeal.

The Board has carefully reviewed the evidence of record.  
However, an essential element for establishing service 
connection is evidence of a current disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992)(in the absence of 
proof of a present disability there can be no valid claim).  
In the present case, the veteran was specifically examined 
for arthritis in July 1998, but the examination was negative 
for any findings of arthritis.  The Board acknowledges the 
veteran's complaints of pain; however, complaints of pain 
alone cannot, without connection to an underlying diagnosis 
and medical evidence of a relationship to service, warrant 
service connection.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  The veteran has been put on notice as 
to what type of evidence is needed to establish his claim.  
In the absence of medical evidence of current findings of 
arthritis, there is simply no basis to award service 
connection for arthritis of the hands, or for peripheral 
arthritis, and the appeal is denied.  


ORDER

Service connection for arthritis, left hand, is denied.

Service connection for arthritis, right hand, is denied.

Service connection for peripheral arthritis, claimed as 
spondyloarthropathy, is denied.


REMAND

The veteran is also appealing the original assignment of 
ratings following an award of service connection for 
dysthymia, and an award of service connection status post 
intraocular lens implant, with a history of uveitis and 
glaucoma.  As such, the severity of the disabilities at issue 
shall be considered during the entire period from the initial 
assignment of disability ratings to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

In a July 1998 VA examination for mental disorders, the 
veteran reported that he had never been "mentally 
hospitalized," and had not seen any physicians following 
service.  However, in the veteran's notice of disagreement, 
received in April 1999, he indicated that the reason he had 
not sought medical treatment since service separation was due 
to financial problems, and also due to relocation.  He 
indicated that he was currently receiving medical treatment 
three to four times per month.  He provided the name and 
address of his current mental health caregiver.  
Additionally, as to the veteran's eye disorder, he also 
stated that he was currently receiving treatment.  He 
provided the name and address of his ophthalmologist.

Despite the veteran's statements that he has been receiving 
ongoing medical treatment for his service-connected dysthymia 
and eye disorder, it does not appear that the RO has made an 
attempt to obtain these treatment records.  The VA has a duty 
to obtain any treatment records, including private medical 
records, of which they are made aware.  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (as part of the duty to assist, the Secretary 
shall make reasonable efforts to obtain relevant records, 
including private records, that the claimant adequately 
identifies to the Secretary, and authorizes the Secretary to 
obtain.  Pub. L. No. 106-475, to be codified at § 5103A(b)).  

Therefore, in light of the foregoing, this case is REMANDED 
to the RO for the following:

1.  The RO is to contact the veteran and 
his representative, and request that the 
veteran provide the names of any other 
medical providers who may have treated 
the veteran for his dysthymia and eye 
disorder following service separation, 
whose records are not yet associated with 
the claims file.  

2.  In light of the veteran's response to 
the foregoing, the VA is to obtain any 
outstanding medical records, after 
receiving the proper authorization to do 
so.  A specific request should be made to 
the ophthalmologist and mental health 
provider identified by the veteran in his 
notice of disagreement.

3.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, including actions to 
comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should review the record and 
determine whether the benefits sought can 
be granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to obtain additional evidence, 
and to ensure compliance with the Veterans Claims Assistance 
Act of 2000.  The veteran and his representative are free to 
submit additional evidence and argument in support of the 
issue on appeal.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

